UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number: 002-78682 NOTIFICATION OF LATE FILING (Check One:) x Form 10-K o Form 20-F o Form 11-K o Form 10-Q o Form 10-D o Form N-SAR For Period Ended:September 30, 2007 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Applied DNA Sciences, Inc. Full name of registrant Former name if applicable 25 Health Sciences Drive, Suite 113 Address of principal executive office Stony Brook, New York 11790 City, state and zip code PART II - RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) | (a) The reasons described in reasonable detail in Part III of this form could not be eliminatedwithout unreasonable effort or expense; | | (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the |X|| fifteenth calendar day following the prescribed due date; or the subject quarterly report ortransition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, | will be filed on or before the fifth calendar day following the prescribed due date; and | | (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached ifapplicable.PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report, or portion thereof, could not be filed within the prescribed time period. Applied DNA Sciences, Inc.(the “Company”) is filing this Notification of Late Filing on Form 12b-25 with respect to the Company’s Annual Report on Form 10-KSB for the year ended September 30, 2007(the “Form 10-KSB”). The Company is unable, without unreasonable effort and expense, to file the Form 10-KSB on a timely basis due to unforeseen delays in the collection and review of information and the completion of drafting the necessary responses to items required to be included in the Form 10-KSB. The Company is currently working with its independent registered public accounting firm to finalize the audit of its financial statements for the year ended September 30, 2007.The Company expects that these activities will be completed and the Form 10-KSB will be filed no later thanJanuary15, 2008. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification James A. Hayward (631) 444-6862 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes ¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Applied DNA Sciences, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 2, 2008 By: /s/ James A. Hayward James A. Hayward Chief Executive Officer
